DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7, 10-13, 16-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 18, receiving, at a first filter, i) a first transmission signal at a first port of the first filter and ii) a second transmission signal at a second port of the first filter, the first transmission signal within a first wavelength band that is mapped to the first port and having a first signal width, and the second transmission signal within a second wavelength band that is mapped to the second port and having a second signal width; receiving, by a second wavelength selector, the second split transmission signal and fourth split transmission signals; selectively combining, by the second wavelength selector, the second split and the fourth split transmission signals; outputting, by the second wavelength selector, a fourth output transmission signal based on the selective combination of the second and the fourth split transmission signals; and a first coupler configured to: receiving, by a first coupler, a fifth output transmission signal from a third wavelength selector and a sixth output transmission signal from a fourth wavelength selector; coupling, by the first coupler, the fifth output transmission signal and the sixth output transmission signals; outputting, by the first coupler, a first coupled transmission signal based on the fifth output transmission signal and the sixth output transmission signal; receiving, by a second coupler, a seventh output transmission signal from the third wavelength selector and an eight output transmission signal from the fourth wavelength selector; coupling, by the second coupler, the seventh output transmission signal and the eight output transmission signal; and outputting, by the second 
	Claim 21, a first filter including i) a first port mapped to a first wavelength band and ii) a second port mapped to a second wavelength band, the first filter configured to: receive a first transmission signal at the first port and a second transmission signal at the second port, the first transmission signal within the first wavelength band and having a first signal width, the second transmission signal within the second wavelength band and having a second signal width; and a first coupler configured to: receive a fifth output transmission signal from a third wavelength selector and a sixth output transmission signal from a fourth wavelength selector; couple the fifth output transmission signal and the sixth output transmission signal; and output a first coupled transmission signal based on the fifth output transmission signal and the sixth output transmission signal; a second coupler configured to: receive a seventh output transmission signal from the third wavelength selector and an eight output transmission signal from the fourth wavelength selector; couple the seventh output transmission signal and the eight output transmission signal; and output a second coupled transmission signal based on the seventh output transmission signal and the eight output transmission signal.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAI M LEE/Examiner, Art Unit 2636